Citation Nr: 1308633	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-39 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right groin disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left wrist disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by hematuria.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by dizziness.

6.  Whether new and material evidence has been received to reopen a claim of service connection for pseudofolliculitis barbae.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a right wrist disability.

9.  Entitlement to a disability rating greater than 10 percent for residuals of a left knee injury, status post anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to September 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.

In April 2012, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  

The Board notes that the issues on appeal had previously included whether new and material evidence had been received to reopen the claim of service connection for pes planus.  However, during the pendency of this appeal, by rating action dated in February 2011, service connection for right and left foot pes planus was granted.  As this represented a complete grant of the benefit sought on appeal, the issue is no longer on appeal before the Board.

The Veteran presently seeks to reopen claims of service connection for a left wrist disability, hypertension, hematuria, and dizziness, last denied in March 1993.  The Veteran did not appeal that decision, and in order for VA to review the merits of each claim, new and material evidence must be received.  The  Board is required to address this aspect of the issues despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The issues of service connection for a left wrist disability, hypertension, hematuria, dizziness, a low back disability, and a right wrist disability, and an increased disability rating for residuals of a left knee injury, are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  During the April 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated a desire to withdraw from appeal the issue of whether new and material evidence has been received to reopen the claim of service connection for a right groin disability.

2.  Service connection for a left wrist disability was denied by the RO in March 1993; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.

3.  Evidence received since the March 1993 RO decision that denied service connection for a left wrist disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Service connection for hypertension was denied by the RO in March 1993; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.

5.  Evidence received since the March 1993 RO decision that denied service connection for hypertension relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

6.  Service connection for a disability manifested by hematuria was denied by the RO in March 1993; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.

7.  Evidence received since the March 1993 RO decision that denied service connection for a disability manifested by hematuria relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

8.  Service connection for a disability manifested by dizziness was denied by the RO in March 1993; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.

9.  Evidence received since the March 1993 RO decision that denied service connection for a disability manifested by dizziness relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

10.  Service connection for pseudofolliculitis barbae was denied by the RO in March 1993; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.

11.  Evidence received since the March 1993 RO decision that denied service connection for pseudofolliculitis barbae relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

12.  The Veteran's pseudofolliculitis barbae had its onset during military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of whether new and material evidence has been received to reopen a claim of service connection for a right groin disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The March 1993 RO decision that denied the claims of service connection for a left wrist disorder, hypertension, dizzy spells, shaving problems, and hematuria is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

3.  The evidence received since the March 1993 rating decision that denied service connection for a left wrist disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  The evidence received since the March 1993 rating decision that denied service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The evidence received since the March 1993 rating decision that denied service connection for a disability manifested by hematuria is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

6.  The evidence received since the March 1993 rating decision that denied service connection for a disability manifested by dizziness is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

7.  The evidence received since the March 1993 rating decision that denied service connection for pseudofolliculitis barbae is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

8.  The criteria for an award of service connection for pseudofolliculitis barbae have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Groin Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal as to whether new and material evidence has been received to reopen a claim of service connection for a right groin disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


Claims to Reopen

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

When no pre-existing condition is noted at the time a Veteran enters service, the presumption of soundness arises, and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2012). 

Pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2012).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Service connection for certain chronic diseases, such as arthritis and cardiovascular-renal disease, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In this case, a March 1993 rating decision denied claims of service connection for hypertension, a left wrist disorder, dizzy spells, shaving problems, and hematuria.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claims in May 2009.  The claims were then denied by rating action dated in March 2010.

Because the Veteran did not submit a notice of disagreement with the March 1993 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2012) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

However, if new and material evidence is presented or secured with respect to each claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Left Wrist Disability

At the time of the March 1993 decision, the evidence of record included the Veteran's service treatment records and post-service VA examination reports. 

A chronological record of medical care dated in November 1990 shows that the Veteran was said to have reported point tenderness in the region of the scaphoid bone of the left wrist.  There was no recent history of trauma.  There was no radiographic evidence of fracture.

A separation report of medical examination dated in February 1992 shows that clinical evaluation of the upper extremities was normal. 

A VA general medical examination report dated in November 1992 shows that the Veteran reported having a history of a ganglion cyst of the left wrist which had resolved.  X-rays of the left wrist were normal.  The diagnosis was ganglion cyst, resolved.

Service connection was denied in March 1993 because it was indicated that there had been no diagnosis of a left wrist problem during service, and there was no evidence that arthritis of the wrist had manifested to a compensable degree within one year of service.

Thereafter, in May 2009, the Veteran again submitted a claim for service connection for a left wrist disorder.  In his application for service connection, he noted that he injured his wrists while doing physical training during his period of active service.

A VA outpatient treatment record dated in July 2006 shows that the Veteran reported a recent left wrist strain.  He was treated with anti-inflammatory medication. 

A VA examination report dated in June 2011 shows that the Veteran reported a history of wrist pain since physical training during his period of active service.  He added that he had been seen in a medical facility and treated with over-the-counter pain medication, which helped moderately.  He indicated that he had been having pain on use of the wrists since that time, to include difficulty extending and with grip strength.  There was no history of trauma.  X-rays of the left wrist were said to be normal.  There was no diagnosis possible based on examination and available information.  The disability, however, was said to have significant effects on his usual occupation and activities of daily living.

During his April 2012 hearing, the Veteran indicated that he had worked as a surveyor for map making, noting that this involved a lot of heavy lifting and equipment handling.  He also indicated that he started noticing problems with his wrists during basic training when he was required to do Kamikaze push-ups.  He stated that he was treated in sick call, and that he was bothered by his symptoms intermittently throughout his period of active service.  He also noted that he continued to have wrist problems ever since.

Additional private medical records received in April 2012 show a February 1994 treatment record had demonstrated that the Veteran had bilateral carpal tunnel syndrome, right worse than the left.  He was treated with pain medication and placed in wrist splints. 

The newly received evidence (since the March 1993 decision) includes medical treatment records that suggest that the Veteran experiences left wrist pain. Notwithstanding the June 2011 VA radiological study showing a normal left wrist, the same evidence shows that the Veteran has a left wrist condition that significantly impacts his occupational functioning and which mildly impacts his activities of daily living.  As the evidence suggests the presence of a current disability, such evidence pertains to an element of the claim that was previously found to be lacking.  The new evidence, coupled with the Veteran's testimony, when considered with the old, triggers VA's duty to provide further examination.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a left wrist disability.  Therefore, the claim is reopened. 

Hypertension

At the time of the March 1993 decision, the evidence of record included the Veteran's service treatment records and post-service VA examination reports. 

A July 1990 report of medical examination shows that clinical evaluation of the Veteran's vascular system was normal.  Blood pressure was read to be 137/74.  In the associated report of medical history, the Veteran indicated having a history of high blood pressure, and the examiner elaborated that there had been an episode of high blood pressure.

Service treatment records do not show treatment for or a diagnosis of hypertension during the Veteran's period of active service.  However, in January 1991, his blood pressure was read to be 160/64; in March 1992, it was 164/78; and in August 1992, it was 152/92.

The February 1992 separation report of medical examination shows that clinical evaluation of the Veteran's vascular system was normal, and blood pressure was 144/86.  A notation of borderline high blood pressure was indicated.

A VA general medical examination report dated in November 1992 shows that the Veteran reported having a history of intermittent elevated blood pressure readings, generally around 150/90.  He was not taking any medication for it.  Physical examination revealed normal heart sounds and no history of heart disease.  Blood pressure was read to be 140/90, 130/92, and 140/92.  The diagnosis was borderline hypertension.

Service connection was denied in March 1993 because it was indicated that there had been no diagnosis of or treatment for hypertension during service, and the condition did not manifest to a compensable degree within one year of discharge.  Thereafter, in May 2009, the Veteran again submitted a claim for service connection for hypertension.  In his application for service connection, he noted that he developed high blood pressure while in service, and that he was being presently treated for it.

VA outpatient treatment records dated from March 2003 to October 2011 show intermittent treatment for a diagnosis of essential hypertension.

Additional private medical records received in April 2012 show a January 1996 treatment record had shown a blood pressure reading of 150/90.

During his April 2012 hearing, the Veteran reported that he had experienced elevated blood pressure readings in service, but that he had not been medicated.  He added that he began taking medication for hypertension in approximately 1993.  He noted that he had continued to have symptoms associated with hypertension ever since.

The newly received evidence since the March 1993 decision includes medical treatment records that suggest that the Veteran has a diagnosis of essential hypertension.  The evidence also includes the Veteran's testimony that he had elevated blood pressure readings in service, and that he has continued to experience such ever since.  

As the evidence suggests the presence of a current disability, such evidence pertains to an element of the claim that was previously found to be lacking.  The new evidence, coupled with the Veteran's testimony, when considered with the old, triggers VA's duty to provide an examination.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.  As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for hypertension.  Therefore, the claim is reopened. 

Disability Manifested by Hematuria

At the time of the March 1993 decision, the evidence of record included the Veteran's service treatment records and post-service VA examination reports. 

A July 1990 report of medical examination shows that clinical evaluation of the Veteran's genitourinary system was normal.  However, persistent microscopic hematuria was noted.  In the associated report of medical history, the Veteran did not indicate any history of hematuria.

Consultation reports also dated in July 1990 show that the Veteran was thought to have microscopic hematuria.  He was placed on a one-week physical profile as a result.

The February 1992 separation report of medical examination shows that clinical evaluation of the genitourinary system was normal. 

The November 1992 VA general medical examination report shows a notation of one episode of hematuria with negative cystoscopy.  The diagnosis was hematuria, resolved.

Service connection was denied in March 1993 because the Veteran had noted hematuria at his entrance examination, and that when seen one week later, the condition had resolved.  As such, it was determined that the condition was acute and transitory with no residual disability.

Thereafter, in May 2009, the Veteran again submitted a claim for service connection for hematuria.  In his application for service connection, he noted that blood was first discovered in his urine at Fort Knox as shown in his service treatment records, and that the condition was still present.

VA outpatient treatment records dated from July 2006 to October 2011 show intermittent reports of a history of microscopic hematuria.  Some records show that the condition had existed from the 1980s.  

During his April 2012 hearing, the Veteran reiterated that blood was first discovered in his urine at Fort Knox as shown in his service treatment records, and that the condition had persisted ever since.

Additional private medical records received in April 2012 show an October 1993 treatment record had demonstrated that the Veteran had a little blood in his urine.

The newly received evidence since the March 1993 decision includes medical treatment records that suggest that the Veteran has experienced intermittent microscopic hematuria since October 1993.  The evidence also includes the Veteran's testimony that hematuria was first discovered during his period of active service in Fort Knox, and that he has continued to experience such.  

As the evidence suggests that the hematuria had not resolved, but that it has continued since service, such evidence pertains to an element of the claim that was previously found to be lacking.  The new evidence, coupled with the Veteran's testimony, when considered with the old, triggers VA's duty to provide an examination.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.  Therefore, the claim is reopened.

Disability Manifested by Dizziness

At the time of the March 1993 decision, the evidence of record included the Veteran's service treatment records and post-service VA examination reports. 

The July 1990 report of medical examination does not show any disability manifested by dizziness at service entrance.  In the associated report of medical history, the Veteran indicated that he had never had dizziness or fainting spells.

A chronological record of medical care dated in April 1991 shows that the Veteran was seen for flu symptoms, to include dizziness.  The assessment, in pertinent part, was dizziness, per symptoms, of questionable etiology.

The February 1992 separation report of medical examination does not show any disability manifested by dizziness.  In the associated report of medical history, the Veteran reported having had dizziness or fainting spells.  The examiner elaborated that the Veteran had a one-year history of lightheadedness off and on (tiredness).  A diagnosis of viral labyrinthitis in March 1991 was noted.

A VA general medical examination report dated in November 1992 shows that the Veteran reported having intermittent dizzy spells while in service, but receiving no work-up related to that.  He denied recent problems with dizziness.  The diagnosis was intermittent dizziness, resolved.

Service connection was denied in March 1993 because it was indicated that there had been one complaint of dizziness in service, and there had been no residual disability noted at the time of VA examination.  

Thereafter, in May 2009, the Veteran again submitted a claim for service connection for a disability manifested by dizziness.  In his application for service connection, he noted that he experienced dizziness and had been treated on different occasions for this condition.

VA outpatient treatment records dated from June 2007 to October 2011 show intermittent reports of treatment for episodes of dizziness with difficulty focusing.  In January 2011, he was diagnosed with vertigo.  In January 2011, it was determined that the dizziness was not related to hypertension medication.  In February 2011 it was queried whether the vertigo might be related to possible sinus involvement from a toothache.

A VA neurological examination report dated in June 2011 shows that the Veteran reported a history of dizziness manifested by spinning and nausea.  He indicated that initially, his symptoms were intermittent, but that now they were constant.  A computed tomography (CT) scan revealed an impression of remote old hypodensity in the left posterior basal ganglia, probably old lacunar infarct.  Otherwise, there were no acute changes.  There was questionable widening of the right jugular canal, although this could be due to head tilting.  There was no diagnosis possible on examination and available information.  The problem was said to affect his occupation and activities of daily living.  The VA examiner explained that when seen in April 1991, the symptoms may have been related to his upper respiratory infection.  It was also indicated that the Veteran was extensively evaluated in January 2011 for dizziness, however, no cause had been found to explain the dizziness.  The examiner concluded that the Veteran's history of dizziness per evaluation did not fit into any clinical entity, and that physical examination did not show any neurological finding to explain his dizziness.

Additional private medical records received in April 2012 show an October 1993 treatment record had demonstrated the Veteran continued to experience lightheadedness at times.  He had been treated with Antivert for the dizziness.

During his April 2012 hearing, the Veteran described that he had experienced dizziness in service, and that he had gone to sick call, but that the doctor thought it was due to the flu.  He added that the dizziness has continued since that time.  He also indicated that he had undergone a computed axial tomography (CAT) scan one to two weeks earlier.

The newly received evidence since the March 1993 decision includes medical treatment records that suggest that the Veteran has had ongoing treatment for a disability manifested by dizziness.  The evidence also includes the Veteran's testimony that he had dizziness in service, and that he has continued to experience such.  

As the evidence suggests the presence of a current disability, such evidence pertains to an element of the claim that was previously found to be lacking.  The new evidence, coupled with the Veteran's testimony, when considered with the old, triggers VA's duty to provide an examination.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.  As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a disability manifested by dizziness.  Therefore, the claim is reopened. 

Pseudofolliculitis Barbae

At the time of the March 1993 decision, the evidence of record included the Veteran's service treatment records and post-service VA examination reports. 

A July 1990 report of medical examination shows that clinical evaluation of the Veteran's skin was normal.  In the associated report of medical history, the Veteran indicated that he had never had any skin diseases.

Service treatment records show intermittent treatment for pseudofolliculitis barbae and accompanying shaving profiles throughout the Veteran's period of active service.

A Medical Board evaluation report dated in April 1992 shows that the Veteran had a final diagnosis of pseudofolliculitis barbae.  It was said to have been incurred in the line of duty; to have existed prior to service; and to have been aggravated by service.

The November 1992 VA examination report shows that the Veteran was said to have a diagnosis pseudofolliculitis barbae that had been a chronic problem for several years.  The diagnosis was pseudofolliculitis barbae.

Service connection was denied in March 1993 because it was concluded that the condition was constitutional or developmental in nature, that it had existed prior to service, and that there was no evidence that it had been aggravated by service.

Thereafter, in May 2009, the Veteran again submitted a claim for service connection for pseudofolliculitis barbae.  In his application for service connection, the Veteran indicated that he had been directed to shave with a razor against the growth of his beard in service, and that this had aggravated his condition.

During his April 2012 hearing, the Veteran reiterated that he had been given a shaving profile in service because of pseudofolliculitis barbae.  He described that prior to service, he had soft hair and that he had been made to shave in service, aggravating his skin.  He also indicated that he continued to have pseudofolliculitis barbae.

The newly received evidence since the March 1993 decision includes the Veteran's testimony that he did not have pseudofolliculitis barbae prior to service, that his symptoms manifested as a result of shaving during active service, and that his symptoms have continued ever since.  As the evidence suggests that the Veteran's condition was aggravated by his period of active service, such evidence pertains to an element of the claim that was previously found to be lacking.  The new evidence, when considered with the old, raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for pseudofolliculitis barbae.  Therefore, the claim is reopened. 

As noted above, while the Veteran's service entrance examination report does not show that he had pseudofolliculitis barbae at the time of his entrance into service, the service treatment records show rather extensive treatment for pseudofolliculitis barbae during service, as well as, physical profiles limiting his shaving.  

The April 1992 Medical Board evaluation report shows that the Veteran had a final diagnosis of pseudofolliculitis barbae.  It was said to have been incurred in the line of duty; to have existed prior to service; and to have been aggravated by service.  Thus, the objective medical evidence of record demonstrates that the Veteran had pre-existing pseudofolliculitis barbae that was aggravated by active service. 

There are no findings or medical opinions against a conclusion that the Veteran's pre-existing pseudofolliculitis barbae was aggravated by active service. 

The standard, "clear and unmistakable evidence," imposes a very high burden on VA.  In the absence of medical evidence that the increase in disability represented a natural progression of the disease, and given evidence that the underlying condition permanently worsened as claimed by the Veteran and reiterated by the April 1992 Medical Board, the presumption of soundness is not rebutted by clear and unmistakable evidence and, thus, the claim must be granted.  38 U.S.C.A. § 1111; 38 .F.R. § 3.306; VAOPGCPREC 3-03; Wagner, 370 F.3d at 1096.

The Board notes that the RO in March 1993 concluded that the Veteran's pseudofolliculitis barbae was a congenital or developmental defect.  However, the Board finds that the evidence of record does not include medical evidence, including medical opinion or medical treatise evidence, to support a finding that pseudofolliculitis barbae is a congenital or developmental disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board may not substitute its "own unsubstantiated medical conclusions" for medical evidence of record). 

Given that the presumption of soundness is not overcome, and because it was shown during service, service connection for pseudofolliculitis barbae is warranted. 


ORDER

The appeal as to whether new and material evidence has been received to reopen the claim of service connection for a right groin disability is dismissed.

New and material evidence having been received, the claim of service connection for a left wrist disability is reopened, and to this extent only the appeal of this issue is granted.

New and material evidence having been received, the claim of service connection for hypertension is reopened, and to this extent only the appeal of this issue is granted.

New and material evidence having been received, the claim of service connection for a disability manifested by hematuria is reopened, and to this extent only the appeal of this issue is granted.

New and material evidence having been received, the claim of service connection for disability manifested by dizziness is reopened, and to this extent only the appeal of this issue is granted.

New and material evidence having been received, the claim of service connection for pseudofolliculitis barbae is reopened, the appeal on this question is granted.

Service connection for pseudofolliculitis barbae is granted.

REMAND

A remand is required in this case as to the issues of service connection for a left and right wrist disability, hypertension, hematuria, dizziness, and a low back disability, all on the merits, and an increased disability rating for residuals of a left knee injury.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

Wrists

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran has testified that he had worked as a surveyor for map making, noting that this involved a lot of heavy lifting and equipment handling.  He also indicated that he started noticing problems with his wrists during basic training when he was required to do Kamikaze push-ups.  He stated that he was treated in sick call, that he was bothered by his symptoms throughout service, and that he continued to have wrist problems.

As noted above, the Veteran's service treatment records show that in November 1990, he was said to have reported point tenderness in the region of the scaphoid bone of the left wrist.  There was no recent history of trauma.  There was no radiographic evidence of fracture.  A November 1990 service treatment records also shows complaints of right wrist tenderness.  A VA outpatient treatment record dated in July 2006 shows that the Veteran reported a recent left wrist strain.

The June 2011 VA examination report shows that the Veteran reported a history of wrist pain since physical training during his period of active service.  He indicated that he had been having pain ever since on use of the wrists, to include difficulty extending and with grip strength.  X-rays of the left wrist were said to be normal.  X-rays of the right wrist showed a widening of the scapholunate interval, and a ligament tear could not be excluded.  It was indicated that a magnetic resonance imaging (MRI) study may be helpful.  There was no diagnosis possible based on examination and available information.  The disability, however, was said to have significant effects on his usual occupation and activities of daily living.

A review of the Veteran's claims file reveals that a MRI study of the Veteran's wrist was not subsequently conducted.  Moreover, while a diagnosis could not be provided based on available information, it was not indicated by the examiner what additional information would be required to provide an adequate assessment of the Veteran's asserted disabilities.  In this regard, the VA examiner did not provide an explanation for the inability to provide an opinion or explain whether the inability was due to the limits of medical knowledge or whether there was additional evidence that would have permitted him to provide the needed diagnosis and opinion.  Hence, the opinion is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).   

Moreover, the VA examiner did not discuss the Veteran's reports at the examination and elsewhere, that he has a current disability that began in service and continued to the present.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Hypertension

The Veteran's service treatment records show no diagnosis of hypertension during active service.  However, in January 1991, his blood pressure was read as 160/64; in February 1992, it was 144/86; in March 1992, it was 164/78; and in August 1992, it was 152/92.  The November 1992 VA examination report shows blood pressure readings of 140/90, 130/92, and 140/92, and a diagnosis of borderline hypertension.  Post-service VA outpatient treatment records show intermittent diagnoses of essential hypertension.

The Veteran has testified that he had elevated blood pressure readings in service, that he began taking medication for hypertension in 1993, and that he has had symptoms associated with hypertension ever since.

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012). 

The Veteran has not been provided with a VA examination so as to obtain an opinion whether there is relationship between any currently diagnosed essential hypertension and the elevated blood pressure readings that were noted during service.  As such, a VA examination is required.


Disability Manifested by Hematuria

In reopening the Veteran's claim of service connection for a disability manifested by hematuria, the Board finds that additional development is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted above, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports. The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1). 

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

As noted above, the Veteran July 1990 report of medical examination shows that clinical evaluation of the Veteran's genitourinary system was normal.  However, persistent microscopic hematuria was noted.  Consultation reports show an impression of microscopic hematuria.  He was placed on a one-week physical profile as a result.

The February 1992 separation report of medical examination shows that clinical evaluation of the genitourinary system was normal.  The November 1992 VA general medical examination report shows a notation of one episode of hematuria with negative cystoscopy.  The diagnosis was hematuria, resolved.

The October 1993 private medical records show that the Veteran was said to have blood in his urine.

VA outpatient treatment records dated from July 2006 to October 2011 show intermittent reports of a history of microscopic hematuria.  Some records show that the condition had existed from the 1980s.  

The Veteran has testified that blood was first discovered in his urine during service, and that the condition has persisted ever since.

In light of the foregoing, the Board finds that the Veteran must be afforded an appropriate VA examination to determine whether the Veteran has a current disability manifested by hematuria, and if so, whether there is a link between the current symptomatology and the in-service findings.  An opinion must also be obtained to determine whether the Veteran's current disability is related to active service on the basis of aggravation of a pre-existing disorder.  See McLendon, 20 Vet. App. at 83.

Disability Manifested by Dizziness

During his April 2012 hearing, the Veteran indicated that he had undergone a computed axial tomography (CT) scan at a VA facility one to two weeks earlier.  A review of this claims file does not show any VA treatment records dated after October 2011 have been associated with the claims file.  As such, on remand, an effort to obtain any additional VA records pertaining to the Veteran's asserted dizziness, to include the 2012 CT scan report, must be undertaken.

Additionally, while the VA examiner had access to the claims file during the June 2011 VA neurology examination, the claims file at that time did not include the private medical records dated in October 1993, which had shown the Veteran continued to experience lightheadedness, and that he was being treated with Antivert for dizziness.  Additionally, while a diagnosis could not be provided based on available information, the examiner did not indicate what additional information would be required to provide an adequate assessment of the Veteran's asserted disability.  See Jones, 23 Vet. App. at 382.  As such, a new examination is required.  

Low Back Disability

The Veteran asserts that he has a low back disability that is manifested as a result of his period of active service, to include as secondary to his service-connected pes planus or left knee disability.

The Veteran's service treatment records show that in November 1990, he reported low back pain after moving a safe.  The assessment was paravertebral muscle strain.  

Following service, private medical records beginning in September 1995 show that the Veteran reported back pain, which was thought to be muscular in nature.  In June 1996, he reported continued back pain.  In August 1996, a fall from a ladder was noted.

A VA spine examination report, dated in February 2010, shows that the Veteran reported that his back pain first began during military service, and that his symptoms had steadily progressed since that time.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner concluded that it was less likely as not that the current back disability was caused by or the result of the injury sustained in service.  The VA examiner explained that there had been a gap in the medical evidence between 1990 and 2004 as to any treatment for back symptoms.  The Board finds that this examination report, however, is inadequate, as the VA examiner did not have access to the aforestated private medical records showing ongoing reports of back symptoms beginning in September 1995.  Additionally, the VA examiner did not appear to give any consideration to the Veteran's lay statements as to the onset and continuity of chronic symptoms since service.  As such, another VA examination of the Veteran should be obtained.  See Dalton, 21 Vet. App. at 23.  The Board notes that as the Veteran has raised the theory of entitlement to service connection on a secondary basis, this should also be addressed on examination.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Left Knee

During his April 2012 hearing, the Veteran indicated that his left knee had given out approximately one week earlier, and that he had undergone additional treatment as a result.  He further stated that his left knee disability had increased in severity since his most recent VA examination.  As such, the Board finds that another VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Additionally, for disabilities rated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA shall obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain, etc.  The examiner shall also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

In Mitchell, the Court found an examination to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In the instant case, the additional medical findings must identify at what point during the range of motion the Veteran experiences any limitation of motion that was specifically attributable to pain.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran that are not already associated with his claims file should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that have not already been associated with his claims file, to specifically include recent treatment for his service-connected left knee disability and dizziness (2012 CT scan report).  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination to assess the nature and etiology of his asserted right and left wrist disorders.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current left or right wrist disability found on examination is related to any incidents of the Veteran's period of active service. 

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23 (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones, 23 Vet. App. at 390.

3.  The AOJ shall schedule the Veteran for a VA examination to ascertain the nature and etiology of his asserted hypertension.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary by the examiner shall be undertaken.

The examiner is requested to provide an opinion as to the whether it is at least as likely as not that the Veteran's current hypertension (any hypertension diagnosed since service) (a) had its onset in service, (b) had its onset in the year immediately following active service, or (c) is otherwise the result of a disease or injury in service, to specifically include the findings of elevated blood pressure during service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner must provide an explanation for each opinion given.

4.  The AOJ shall schedule the Veteran for a VA examination to ascertain the nature and etiology of any disability manifested by hematuria.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to provide a diagnosis shall be undertaken.

The examiner is requested to provide an opinion as to the whether the Veteran had a disability manifested by hematuria that existed prior to active service as noted in his July 1990 entrance examination report.  Based on the examination and review of the record, the examiner is requested to answer the following questions:

(a)  Does the evidence of record clearly and unmistakably (undebatably) show that the Veteran had a disability manifested by hematuria that existed prior to entry into active service? 

(b)  If so, does the evidence of record clearly and unmistakably show that the pre-existing disability manifested by hematuria did not undergo a worsening during service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c)  Is it at least as likely as not that any currently diagnosed disability manifested by hematuria had its onset in service?  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The examiner must provide an explanation for each opinion given.

5.  The AOJ shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any disability manifested by dizziness.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary by the examiner shall be undertaken.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current disability manifested by dizziness found on examination is related to any incidents of the Veteran's period of active service. 

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The examiner must provide an explanation for each opinion given.

6.  The AOJ shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any low back disability.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary by the examiner shall be undertaken.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that a current low back disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current low back disability was caused (in whole or in part) by his service-connected pes planus and/or left knee disability?

(c)  Is it at least as likely as not that the Veteran's current low back disability has been aggravated (permanently worsened) by his service-connected pes planus and/or left knee disability?

If the Veteran's current low back disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide an explanation for each opinion given.

7.  The AOJ shall schedule the Veteran for a VA examination to ascertain the present severity of his service-connected left knee disability.  The relevant evidence in the claims file shall be made available to and reviewed by the examiner.  All indicated tests shall be performed and findings reported. 

The examiner is requested to review all pertinent records associated with the claims file, particularly records of treatment for the left knee, and offer comments and an opinion as to the severity of the disability.

The examiner must conduct all necessary testing of the left knee, including range-of-motion studies (measured in degrees).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range-of-motion loss due to these factors.  This should be done for both flexion and extension.

The examiner must specify whether the Veteran has any instability in the left knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner must identify all current manifestations of any residual scars of the left knee.  If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall describe the impairment and its effects in full. 

If an opinion cannot be rendered in response to these questions, the reason therefore must be explained. 


The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the left knee disability upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disability on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability. 

8.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

9.  The AOJ should thereafter readjudicate the Veteran's claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


